internal_revenue_service department of the treasury number release date index numbers washington dc refer reply to cc corp plr-166509-01 date date person to contact telephone number legend purchaser target sellers company official tax professional date a date b dear this letter responds to a letter dated date submitted on behalf of purchaser and sellers by their authorized representatives requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser and sellers are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1t c of the income_tax regulations with respect to purchaser’s date a acquisition of the stock of target sometimes referred to herein as the election all citations in this letter to regulations under sec_338 are to regulations in effect on date a additional information was received in a letter dated date the material information is summarized below purchaser is a domestic_corporation and common parent of an affiliated_group_of_corporations that files a consolidated_return prior to its acquisition by purchaser target was a domestic s_corporation that was owned by sellers pursuant to a stock purchase agreement purchaser on date a acquired all of the target stock from sellers in exchange for cash it is represented that purchaser’s acquisition of the target stock qualified as a qualified_stock_purchase as defined in sec_338 purchaser and sellers intended to file the election the election was due on date b but for various reasons was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for the purchaser’s target’s or sellers’ taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable_year that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_338 permits the purchasing_corporation and the seller s to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation a sec_338 election may be made for the target_corporation only if purchaser acquires stock meeting the requirements of sec_1504 from a selling_consolidated_group a selling affiliate or the s_corporation shareholders in a qualified_stock_purchase sec_1_338_h_10_-1t c under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted only when the taxpayer provides evidence establishing that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1t c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and sellers to file the election provided purchaser and sellers demonstrate they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser sellers company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that the taxpayers reasonably relied on a qualified_tax professional and the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that purchaser and sellers have demonstrated they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser and sellers to file the election with respect to the acquisition of target stock described above this extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the acquisition in accordance with the election and the taxpayers' purchasers consolidated group’s sellers’ and target’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved furthermore no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 purchaser and sellers must file the election in accordance with sec_1_338_h_10_-1t c that is a new election on form_8023 must be executed on or after the date of this letter which grants the extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form purchaser and sellers must file or amend as applicable their federal tax returns to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and attach to these returns a copy of this letter and the election we express no opinion on whether purchaser’s acquisition of the target stock qualified as a qualified_stock_purchase under sec_338 whether purchaser’s acquisition of the target stock qualified for sec_338 treatment any other tax consequences arising from the election and whether target qualified as an s_corporation prior to its acquisition by purchaser in addition we express no opinion as to the federal tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply purchaser must provide sellers with a copy of this letter this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the authorized representatives listed on the power_of_attorney submitted in this matter sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
